Citation Nr: 9911640	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral ear 
disability. 

2. Entitlement to service connection for bilateral hearing 
loss disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
denied for the purported disabilities identified above. 


FINDINGS OF FACT

1.  A bilateral ear disability is not currently shown.

2.  Left ear hearing loss disability is not shown; a nexus 
between current right ear hear loss disability and service is 
not shown.

3.  A current back disability is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a bilateral ear 
disability is not well grounded.  38 C.F.R. §  5107(a) (West 
1991).



2.  A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 C.F.R. §  5107 (a) (West 
1991); 38 C.F.R. § 3.385 (1998).

3.  A claim for service connection for a back disability is 
not well grounded. 38 U.S.C.A. §  5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam). The Board 
notes that its duty to assist the veteran in the development 
of his claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 
1991), does not arise until a claim is shown to be well 
grounded.  The Board 

must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

I.  A Bilateral Ear Disability

In the present case, with respect to the issue of entitlement 
to service connection for a bilateral ear disability, the 
evidence does not demonstrate that the disability claimed by 
the veteran that is the subject of this appeal is currently 
shown.  Since service connection cannot be granted for a 
disability that is not shown to be manifested, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The evidence shows that, while in service, the veteran 
participated in testing to determine his ability to serve in 
submarines.  One procedure involved testing his ability to 
react to changes in water pressure.  The veteran testified 
that the test caused his ears to bleed and ring.  The Board 
notes that his service medical records (SMR) indicate that he 
did not qualify for submarine duty due to an inability to 
equalize his ears under pressure, but does not refer to any 
disability resulting from this testing.  Additionally, 
nothing was noted in the SMRs about bleeding or ringing in 
the ears throughout the veteran's time in service.  The 
report of his service separation examination, conducted in 
June, 1967 shows that he was normal in all pertinent parts.  
Specifically, he was found to be normal in his ears and his 
eardrums.   

The veteran has testified that, subsequent to his time in 
service, his ears have bled on occasion several times a year.   
The veteran testified that he had not seen any health care 
providers about his ear condition, with the exception of a VA 

audiological examination in May 1996.  The report of this 
examination specifically shows that there was "no active ear 
disease present."

The Board is of the opinion that the clinical evidence 
overwhelmingly demonstrates that a bilateral ear disability 
is not currently shown. The findings made on VA examination 
clearly state that there was no ear disease.  Moreover, it is 
noted that the veteran, in claiming that he currently has 
problems with his ears, has presented no diagnostic studies 
or clinical reports in support of his claim.  He is competent 
to report his symptoms; however, in the absence of evidence 
indicating that he has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the actual 
presence of an ear disorder to be of no probative value.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a bilateral ear disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
with respect to a bilateral ear disability is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

II.  Bilateral Hearing Loss Disability

In addition to his claim for service connection for a 
bilateral ear disability, the veteran also claims service 
connection for bilateral hearing loss.  In May 1996, he 

underwent a VA audiological examination of pure tone 
thresholds at the frequencies indicated below:  

Right Ear:  	500 =  20 dB;				Left Ear:	500 = 
20 dB; 
1,000 = 15dB; 					1,000 = 15 dB;
2,000 = 10 dB; 					2,000 = 15 dB;
3,000 = 35dB; 					3,000 = 25 dB;
4,000 = 55 dB.   					4,000 = 20 
dB.
Avg. = 29 dB						Avg. = 19 
dB

Additionally, the veteran underwent a speech recognition 
test, using the Maryland CNC Test, and scored a 100 percent 
in the right ear and 96 percent in the left ear.

VA regulations, as set forth in 38 C.F.R. § 3.385 (1998), are 
clear as to what constitutes a disability due to impaired 
hearing.  Applying the veteran's test scores to the 
regulation, the veteran has no current disability in his left 
ear.  Therefore, he is not entitled to a service connection 
for hearing impairment in the left ear.  See Caluza.

The veteran does show a current disability in his right ear, 
however, as the score in the 4,000 range exceeds 40 dB.  
38 C.F.R. § 3.385 (1998).  In order to show service 
connection, there must be a nexus between his service and the 
disability of hearing impairment in his right ear.  Caluza.  
SMRs show audiometer tests were conducted in June 1964, July 
1964 and April 1965, the results of which are outlined below.  
It is noted that no audiometric test was conducted along with 
the veteran's separation examination; it is also noted that 
the results set forth below have been converted to reflect 
current units of measurement (ISO).



Exam
Ear 
500
1000
2000
3000
4000







June 
1964
Right
15
10
10
10
5

Left
35
25
15
15
10
July 
1964
Right
20
25
15
15
15

Left
25
25
20
15
15
Aug 
1964
Right
15
10
15
15
10

Left
15
20
15
10
5
Apr 
1965
Right
65
80
90
85
80

Left
70
70
70
95
75
 
The SMR for the April 1965 examination indicated that the 
medical provider felt that the hearing loss at that time was 
"simulated diminished acuity" and that the veteran had 
"normal hearing." 

In the VA examination in May 1996, the veteran stated that he 
had been experiencing decreased hearing for seven or eight 
years, long after his separation from service.    
Additionally, he noted the presence of tinnitus, but he did 
not attribute it any specific event.  The SMRs show no 
treatment for hearing loss and at his physical examination 
upon discharge, the veteran had normal ears and eardrums.  It 
is the opinion of the Board that the evidence does not 
contain a nexus to link the veteran's inservice activity to 
his current disability.   Therefore, the Board finds that, 
under Caluza, a claim for service connection of hearing 
impairment in the right ear is not well grounded and that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for hearing loss could be granted, as 
required under the provisions of 38 U.S.C.A. § 55107 (a) 
(West 1991).  The Board accordingly finds that the 

veteran's claim with respect to bilateral hearing loss is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

III.  A Back Disability

The veteran also makes a claim for service connection for 
chronic back problems.  In the VA examination in May 1996, 
the health care provider noted a history of low back pain 
with disc space narrowing at L5-S1 indicating degenerative 
disc disease. Therefore, it is the opinion of the Board that 
the veteran may at this time have a back disability.  

Under Caluza, a well-grounded claim requires that, in 
addition to a current disability shown, there must be an 
inservice disability, and a nexus between the two.  The 
evidence does not support a finding that there was a back 
disability or condition during service.  The veteran 
testified that, while on active duty, he fell while lifting a 
heavy object and injured his left shoulder and back.  SMRs 
indicate that he was treated for pain in his left scapula and 
right arm following a fall down a ladder in February 1966.  
Additionally, he complained of right knee problems when 
carrying heavy loads down ladders.  However, the veteran 
never complained of any back problems during service and his 
physical examination at discharge indicated that his spine 
and musculoskeletal system were normal.  It is noted that, 
since his discharge from active service, the veteran by his 
own admission has not sought treatment for his back until his 
examination by the VA.  Additionally, there is no evidence or 
any post service diagnosis of a back disability during 
service, nor is there any finding relating any current back 
problem to service.  See 38 C.F.R. §  3.303(d).  According, 
the Board is of the opinion that the claim of service 
connection for a back disability is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).



ORDER

Claims for service connection for a bilateral ear disability, 
bilateral hearing loss disability, and a back disability are 
not well grounded, and are according denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

